[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
John F. Fahey, Assistant State's Attorney, for the State of Connecticut.
Kevin Randolph, Attorney at Law, for the Defendant, Lucis Richardson.
Donna Mainville, Senior Court Monitor.
MOTION TO SUPPRESS
                                (Excerpt)
THE COURT: The only thing from the record that could even give the Court any concern is the age of the defendant and certain indications of maybe lack of sophistication. Even though he had some criminal involvement at the age of 16, not that much. And even the fact that his own admissions or — of what occurred shows an indication of lack of intelligence. CT Page 6006
But, in any event, it's clear to the Court — the Court believes clearly beyond a preponderance of evidence that when he was brought to the police station — he was brought to the police station around five o'clock by the officers. The manner brought by the officers, the Court, logical and reasonable  — and even the quantity versus the quality, even if I say his way is just as every bit as good, the way the police officers conducted and the logical and reasonable conclusion is they believed him. They let him go. They went another couple of days before he was arrested. His statements of the 24th led them to Robin. And, as they testified, it was only once he told them about Robin that they found out that Robin was saying that he did it. It just all naturally flows. Outside of the four state witnesses opposed to  — if I put them on the exact same level and said I believe both, what corroboration do I have? The statement, and the statement of the 29th at the 101 Lafayette Street.
Honorable Kevin P. McMahon, Judge
 CERTIFICATION
I hereby certify that the foregoing is a true and accurate transcript of the tapes of the above-entitled hearing held before the Honorable Kevin P. McMahon, Judge of the Superior Court for the Hartford/New Britain Judicial District, at Hartford, on the 27th day of October, 1998.
Dated this 18th day of May, 1999, in Hartford, Connecticut.
Donna Mainville, Court Monitor